DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
190 in paragraph 0052.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The reference character “226” in paragraph 0066, line 16 and “228” in paragraph 0066, lines 18-20 are both referring to “mounting post”.

The reference character “90” has been used to refer to “pawl” in paragraph 0099 and “tooth” in paragraph 0052.
Appropriate correction is required.
Claim Objections
Claims 1, 3, 8 and 15 are objected to because of the following informalities:  
Regarding claim 1, line 7, the limitation “mounting post” appears to be amended to recite “the mounting post” in order to refer to “an integral slotted mounting post” recited in claim 1, line 5.

Claim 3 recites the limitation “the connector fitting” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation “the catheter tubular portion” in line 1. There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 8, line 3, the limitation “the base” appears to be amended to recite “the mounting base” in order to refer to same limitation consistently in all the claims.

Regarding claim 15, the limitation “a central portion” renders claim indefinite because the claim is unclear if “central portion” refers to being a portion in midpoint along the length of the strap or a longitudinal central portion extending along the length of the strap. The specification and figure 3 do not show what “central portion” means. For examination purposes, examiner construes the central portion as being a portion extending along a length of the strap and being in the center.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 10 recites the limitation “the base” in line 3. There is insufficient antecedent basis for this limitation in the claim. The original disclosure discloses the interengaging structure comprising a latch mechanism 80b and the protuberance 88b and the latch mechanism is integrally formed with the retainer base 22b. Therefore, for examination purposes, examiner construes that “the base” refers to a base of the retainer and separate from the mounting base. Additionally examiner would like to draw applicant’s attention to the limitation “the catheter is secured to the mounting base” in line 2 because the mounting base is already connected securely to the retainer and therefore, it appears that the interengaging structure secures the strap such that the catheter is secured to the retainer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 7 and 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bayless et al. (US 5,188,609) in view of Bayless et al. (US 5,944,696, hereinafter referred as “Bayless ‘96”).
Regarding claim 1, Bayless discloses a method of making an anchoring system (figure 1), comprising: 
providing an anchor pad 108 having an upper surface (surface of element 108 opposite to surface where element 109 is present in figure 2) and a lower surface (surface of element 108 comprising element 109), the lower surface including adhesive 109 (column 4, lines 46-48); 
attaching a mounting base 107 to the upper surface (surface of element 108 opposite to surface where element 109 is present in figure 2) of the anchor pad 108, the mounting base 107 including an integral slotted mounting post 105 (the term integral is not defined as to being inseparable or molded as one piece, therefore, once element 105 gets inserted into the element 107, element 105 can be construed as “an integral slotted mounting post”, additionally element 105 is construed as slotted due to presence of flange and having a U-shaped structure); and 
coupling a retainer (entire structure formed by elements 102, 141, 103, 104 and 101) to the mounting base 107 by connecting the mounting post 105 to the retainer (entire structure formed by elements 102, 141, 103, 104 and 101), the mounting post 105 configured to permit rotation (column 5, lines 60-62) of the retainer on the mounting base, the retainer comprising a strap 141, 142 (column 3, lines 3-5) designed to frictionally interact with a catheter 150 to inhibit longitudinal movement of the catheter relative to the retainer (column 6, lines 14-16).
Bayless is silent regarding coupling a retainer to the mounting base by inserting the mounting post into a through-hole of the catheter, the through-hole and mounting post configured to permit rotation of the retainer on the mounting base.
However, Bayless ‘96 teaches a method of a swivel clip medical tube holder comprising coupling a retainer 101 to the mounting base 107 by inserting the integral slotted mounting post 105 (due to presence of element 125, a slot can be construed as being formed between element 105 and 125) into a through-hole 106, the through-hole 106 and mounting post 105 configured to permit rotation of the retainer on the mounting base (column 4, lines 63-65) for the purpose of using a well-known alternative connection mechanism between the retainer and the base permitting the rotational movement of the retainer with respect to the base (figure 1, column 4, lines 58-65).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the mounting post and the retainer of Bayless to incorporate coupling a retainer to the mounting base by inserting the mounting post into a through-hole of the catheter, the through-hole and mounting post configured to permit rotation of the retainer on the mounting base as taught by Bayless ‘96 for the purpose of using a well-known alternative connection mechanism between the retainer and the base permitting the rotational movement of the retainer with respect to the base (figure 1, column 4, lines 58-65).
Bayless modified in view of Bayless ’96 will not result in replacing the placement of the mounting post on the retainer and hole on the base as taught by Bayless ’96 because mounting post is already present in base of Bayless. Additionally, according to MPEP 2144.04 (VI)(A), it would be obvious to one of ordinary skill in the art to reverse the part.

Regarding claim 4, Bayless discloses wherein the strap 142, 141 includes a latch mechanism 102 configured to secure the strap to the retainer in a closed position (position shown in figure 1, column 3, lines 46-48).

Regarding claim 7, Bayless discloses wherein the attaching comprises centrally positioning (figure 1 where element 107 is positioned centrally) the mounting base 107 on the upper surface (surface of element 108 comprising element 107), the anchor pad 108 having an outer perimeter greater than an outer perimeter of the mounting base 107 (see figure 1 where perimeter of element 107 is smaller than the perimeter of element 108).

Regarding claim 11, Bayless is silent regarding wherein the mounting post comprises a cap having an enlarged diameter, the coupling step including pressing the retainer over the mounting post until the cap is received in a corresponding groove of the retainer.
However, Bayless ’96 teaches wherein the mounting post 105 comprises a cap 105A having an enlarged diameter (diameter of element 105A), the coupling step (column 3, lines 58-61) including pressing the retainer 101 over the mounting post 105 until the cap 105a is received in a corresponding groove 106 (as explained in the rejection of claim 1 above, Bayless modified in view of Bayless ’96 will result in the step of pressing the retainer over the mounting post until the cap is received in a corresponding groove of the retainer) for the purpose of using a well-known alternative connection mechanism between the retainer and the base permitting the rotational movement of the retainer with respect to the base (figure 1, column 4, lines 58-65).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Bayless to incorporate wherein the mounting post comprises a cap having an enlarged diameter, the coupling step including pressing the retainer over the mounting post until the cap is received in a corresponding groove of the retainer as taught by Bayless ‘96 using a well-known alternative connection mechanism between the retainer and the base permitting the rotational movement of the retainer with respect to the base (figure 1, column 4, lines 58-65).

Regarding claim 12, Bayless discloses wherein the retainer (entire structure formed by elements 102, 141, 103, 104 and 101) includes a concave channel (channel formed by element 101 to receive element 150) configured to receive the catheter 150.

Regarding claim 13, Bayless discloses wherein the concave channel comprises a securement barb 103 designed to contact the catheter 150.

Claims 2, 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bayless et al. (US 5,188,609) in view of Bayless et al. (US 5,944,696) as applied to claim 1 above, and further in view of Fortier et al. (US 4,661,110).
Regarding claim 2, Bayless/Bayless ’96 (hereinafter referred as “modified Bayless”) discloses the claimed invention substantially as claimed, as set forth above in claim 1. Bayless further discloses wherein the catheter 150 is included in the anchoring system (figure 1) however, modified Bayless is silent regarding the catheter comprising a connector fitting inserted into a proximal end of a catheter tubular portion.
However, Fortier discloses a design of a multiple passage connector for a medical tube wherein the catheter (figure 1) comprising a connector fitting 54 inserted into a proximal end (end of element 34 where element 54 is present) of a catheter tubular portion 34 for the purpose of allowing the relatively small sized tubing to be inserted in fluid tight communication with the catheter (column 3, line 63-column 4, line 4).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to modify the catheter of modified Bayless to incorporate the catheter comprising a connector fitting inserted into a proximal end of a catheter tubular portion as taught by Fortier for the purpose of allowing the relatively small sized tubing to be inserted in fluid tight communication with the catheter (column 3, line 63-column 4, line 4).

Regarding claim 3, modified Bayless discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Bayless is silent regarding wherein the catheter tubular portion is one branch of a Y-site, and wherein the connector fitting comprises a semi-rigid material.
However, Fortier teaches wherein the catheter tubular portion 34 is one branch of a Y-site (Y-site formed by element 16), and wherein the connector fitting 54 comprises a semi-rigid material (column 3, lines 35-37) for the purpose of allowing a fluid tight connection with the catheter (column 3, lines 63-column 4, line 4) and allowing the use of the adapter with the catheter having multiple lumens (column 3, lines 50-62).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to modify the catheter of modified Bayless to incorporate wherein the catheter tubular portion is one branch of a Y-site, and wherein the connector fitting comprises a semi-rigid material as taught by Fortier for the purpose of allowing a fluid tight connection with the catheter (column 3, lines 63-column 4, line 4) and allowing the use of the adapter with the catheter having multiple lumens (column 3, lines 50-62).

Claims 5, 8-10 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bayless et al. (US 5,188,609) in view of Bayless et al. (US 5,944,696) as applied to claims 1 and 4 above, and further in view of Hesketh (US 4,874,380).
Regarding claim 5, modified Bayless discloses the claimed invention substantially as claimed, as set forth above in claims 1 and 4. Modified Bayless is silent regarding wherein a surface of the strap comprises protrusion.
However, Hesketh teaches a design of a catheter retaining device (figure 1) comprising a strap 22 wherein a surface (surface of element 22 comprising element 24) of the strap 22 comprises protrusions 24 for the purpose of closely encircling the catheter with varying diameters (column 2, lines 18-22).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to modify the strap of modified Bayless to incorporate a surface of the strap comprises protrusion as taught by Hesketh for the purpose of closely encircling the catheter with varying diameters (column 2, lines 18-22).

Regarding claim 8, modified Bayless discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Bayless is silent regarding wherein the retainer includes an interengaging structure that engages the strap such that the catheter is secured to the mounting base, the interengaging structure including a latch disposed on the base separated from the strap.
However, Hesketh teaches wherein the retainer includes an interengaging structure (structures formed by elements 26, 40 and 24) that engages the strap 22 such that the catheter 34 is secured to the mounting base, the interengaging structure including a latch 26 disposed on the base 16 separated from the strap 22 for the purpose of closely encircling the catheter with varying diameters (column 2, lines 18-22).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to modify the device manufacturing method of modified Bayless to incorporate wherein the retainer includes an interengaging structure that engages the strap such that the catheter is secured to the mounting base, the interengaging structure including a latch disposed on the base separated from the strap as taught by Hesketh for the purpose of closely encircling the catheter with varying diameters (column 2, lines 18-22).

Regarding claim 9, modified Bayless discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Bayless is silent regarding wherein the interengaging structure comprises a two-way, self-locking, releasable receptacle.
However, Hesketh teaches wherein the interengaging structure (structures formed by elements 24, 26) comprises a two-way, self-locking, releasable receptacle (column 2, lines 31-47) for the purpose of closely encircling the catheter with varying diameters (column 2, lines 18-22).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the device manufacturing method of modified Bayless to incorporate wherein the interengaging structure comprises a two-way, self-locking, releasable receptacle for the purpose of closely encircling the catheter with varying diameters (column 2, lines 18-22).

Regarding claim 10, modified Bayless discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Bayless is silent regarding wherein the retainer includes an interengaging structure that engages the strap such that the catheter is secured to the mounting base, the interengaging structure including a pawl disposed on the base separated from the strap.
However, Hesketh teaches wherein the retainer includes an interengaging structure (structures formed by elements 26, 40 and 24) that engages the strap 22 such that the catheter 34 is secured to the mounting base, the interengaging structure including a pawl 26 disposed on the base 16 separated from the strap 22 for the purpose of closely encircling the catheter with varying diameters (column 2, lines 18-22).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to modify the device manufacturing method of modified Bayless to incorporate wherein the retainer includes an interengaging structure that engages the strap such that the catheter is secured to the mounting base, the interengaging structure including a pawl disposed on the base separated from the strap as taught by Hesketh for the purpose of closely encircling the catheter with varying diameters (column 2, lines 18-22).

Regarding claim 15, modified Bayless discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Bayless is silent regarding wherein the retainer comprises a conduit, and wherein the strap has a central portion disposed in the conduit.
However, Hesketh teaches wherein the retainer (entire structure shown in figure 2 except for element 10) comprises a conduit 30, and wherein the strap 22 has a central portion (see “CP” in figure 4 below) disposed in the conduit 30 for the purpose of closely encircling the catheter with varying diameters (column 2, lines 18-22).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified method of modified Bayless to incorporate wherein the retainer comprises a conduit, and wherein the strap has a central portion disposed in the conduit as taught by Hesketh for the purpose of closely encircling the catheter with varying diameters (column 2, lines 18-22).


    PNG
    media_image1.png
    617
    380
    media_image1.png
    Greyscale


Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bayless et al. (US 5,188,609) in view of Bayless et al. (US 5,944,696) as applied to claim 1 above, and further in view of Bierman (US 5,810,781).
Regarding claim 6, modified Bayless discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Bayless is silent regarding wherein the upper surface of the anchor pad comprises a roughened portion.
However, Bierman teaches a design of a catheter fitting securement device 10 (figure 1) wherein the upper surface of the anchor pad 32 (figure 2) comprises a roughened portion (column 6, lines 35-42) for the purpose of improving the bonding between the retainer/mounting base with the anchor pad (column 6, lines 35-42).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to modify the anchor pad of modified Bayless to incorporate wherein the upper surface of the anchor pad comprises a roughened portion as taught by Bierman for the purpose of improving the bonding between the retainer/mounting base with the anchor pad (column 6, lines 35-42).

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bayless et al. (US 5,188,609) in view of Bayless et al. (US 5,944,696) as applied to claim 1 above, and further in view of Bierman (US 2002/0026152 A1).
Regarding claim 14, modified Bayless discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Bayless is silent regarding wherein the concave channel comprises an adhesive disposed thereon, the adhesive designed to contact the catheter.
However, Bierman teaches a design of a catheter securement device comprising wherein the concave channel 42 (figure 4) comprises an adhesive 24b disposed thereon, the adhesive 24b designed to contact the catheter (paragraph 0073) for the purpose of using a well-known alternative approach to inhibit relative movement between the retainer and the catheter (paragraph 0044, lines 1-5).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the method of modified Bayless to incorporate wherein the concave channel comprises an adhesive disposed thereon, the adhesive designed to contact the catheter (paragraph 0044, lines 1-5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Levine et al. (US 4,170,995): discloses a design of a catheter clamp with a strap like clamp wherein the strap like clamp is configured to rotate on the mounting base until the cap is installed.
Wortrich (US 5,263,939): discloses a design of a catheter securement device comprising a mounting base and a post rotationally engaging the mounting base.
Hutson (US 5,755,225): discloses a design of a medical tube retaining device comprising a clamp rotationally engaged with the mounting base.
Akkerhuis (NL 1015663 C2): discloses a design of a catheter securement device comprising a post rotationally engaged with the mounting base.
Goebel et al (US 6,428,514 B1): discloses a design of a device administering liquid to a patient comprising a post to rotationally engage a filter.
Pajunk et al. (US 7,074,208 B2): discloses a design of a device for fixation of catheter comprising an integral slotted post engaged to a retainer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783